Citation Nr: 1829011	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  14-11 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1962 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's current hypertension did not manifest in service or within one year thereafter and is not otherwise related to his military service or to his service-connected type II diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertension is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As an initial matter, in this decision, all blood pressure measurements are noted in units of pressure in millimeters of mercury (mmHg).  For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  In addition, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hypertension.  In fact, an October 1966 separation examination was normal with a blood pressure reading of 122/76.  

There is also no evidence showing that the Veteran had hypertension manifest to a compensable degree within one year of his separation from service or that he had continuity of symptomatology since service.  Indeed, the Veteran has not asserted that his hypertension manifested in service or within one year thereafter.  Rather, he has indicated that he he was first diagnosed in the 1980s. See e.g. February 2018 VA examination report.  Therefore, the Board finds that hypertension did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that hypertension manifested during active service or within close proximity thereto, the evidence of record does not link the current disorder to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of hypertension in service.  The Veteran has also not identified any disease, injury, illness, or event in service that he believes caused hypertension.  Rather, he has asserted that he has hypertension related to his service-connected diabetes mellitus.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). Therefore, the Board finds that hypertension has not been shown to be causally or etiologically to an event, disease, or injury in service.

As to the Veteran's claim that his hypertension is related to his service-connected type II diabetes mellitus, the Board finds that the most probative evidence of record does not support this contention.  Although the Veteran has a current diagnosis of hypertension and is service-connected for type II diabetes mellitus, the more probative evidence has not established a relationship between these disorders.

The Veteran was afforded VA diabetes mellitus examinations in January 2012 and February 2013 at which time the examiners did not check the box on the report indicating that he had hypertension due to or aggravated by his diabetes mellitus.  However, no rationale was provided.  Therefore, those examination reports have limited probative value.

A VA medical record dated in September 2012 documents a physician's statement that he considers hypertension to fall under the diagnosis of type II diabetes mellitus (metabolic syndrome) for service-connected issues or concerns.  However, he did not clearly state that the service-connected disability caused or aggravated the Veteran's hypertension, and no rationale or explanation was provided.  Thus, the Board finds that the record has limited probative value.

A VA medical opinion was also obtained in February 2014 in which the examiner indicated that he reviewed the claims file, including the aforementioned September 2012 VA medical record.  He explained that, with rare exceptions not evident in this case, diabetes mellitus does not cause or aggravate hypertension other than through the presence of diabetic nephropathy.  He observed that the Veteran does not have diabetic nephropathy.  Therefore, the examiner opined that his hypertension is less likely as not proximately due to or the result of his service-connected diabetes mellitus. He also stated that is less likely as not that hypertension has been aggravated beyond its natural progress by the Veteran's service-connected diabetes mellitus.

In November 2017, the RO noted that there was evidence of chronic kidney disease since the last medical opinion.  Therefore, it was determined that an additional medical opinion was needed.  Thereafter, the Veteran was afforded a VA examination in February 2018.  The examiner opined that the Veteran's hypertension is less likely as not aggravated beyond its natural course by diabetes mellitus or diabetic complications.  In so doing, he noted that the Veteran has essential hypertension, which has been present since the 1980s based on his own reported history.  The examiner explained that the risk factors for development or worsening of essential hypertension do not include diabetes mellitus, but noted that the Veteran does have the risk factors of increased age and high body mass index (BMI).  He also indicated that diabetes mellitus is not considered a secondary cause of hypertension.  He observed that the Veteran's chronic kidney condition was diagnosed in 2016, which was decades after the onset of hypertension and diabetes mellitus, and is likely caused by the combination of longstanding diabetes mellitus and hypertension.  Therefore, he stated that the chronic kidney disease is caused in part by hypertension, rather than chronic kidney disease causing hypertension.

The Board acknowledges the Veteran's own statements that his hypertension is secondary to his service-connected type II diabetes mellitus.  However, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of his hypertension.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his hypertension, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship, particularly in light of the delayed onset of the disorder. 

Moreover, even assuming the Veteran's lay assertions regarding etiology are competent, the Board nevertheless finds the February 2018 VA medical opinion to be more probative, as it is based on a review of the record, an examination, and the examiner's own medical expertise, training, and knowledge.  The examiner also supported his conclusion with a rationale that considered medical literature.

Based on the foregoing the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hypertension is not warranted.


ORDER

Service connection for hypertension is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


